    CASE 0:20-cv-01636-JRT-HB Doc. 92 Filed 04/13/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


STATE OF MINNESOTA, by its
Attorney General, Keith Ellison,

                   Plaintiff,        Case No. 20-cv-1636-JRT-HB

      v.

AMERICAN PETROLEUM
INSTITUTE, EXXON MOBIL
CORPORATION, EXXONMOBIL OIL
CORPORATION, KOCH INDUSTRIES,
INC., FLINT HILLS RESOURCES LP,
FLINT HILLS PINE BEND,

                   Defendants.




  DECLARATION OF LEIGH CURRIE IN SUPPORT OF PLAINTIFF
   STATE OF MINNESOTA’S OPPOSITION TO MOTION TO STAY
            CASE 0:20-cv-01636-JRT-HB Doc. 92 Filed 04/13/21 Page 2 of 3




I, Leigh Currie, declare as follows:

       1.      I am an attorney admitted to practice law before all courts of the State of

Minnesota. I am a Special Assistant Attorney General at the Minnesota Attorney General’s

Office, and an attorney for Plaintiff the State of Minnesota in this action. I submit this

Declaration in support of Plaintiff’s Opposition to Defendants’ Motion to Stay Execution

of the Remand Order Pending Appeal, filed concurrently herewith. I have personal

knowledge of the facts set forth below, and if called upon to testify, I could and would

competently testify to them.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of the civil docket of

Beyond Pesticides v. Exxon Mobil Corp., No. CV 20-1815 (TJK), pending in the U. S.

District Court for the District of Columbia. The Court’s Minute Orders are dated March

26, 2021 and April 6, 2021, and highlighted in the document.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of the District of

Columbia Circuit Court of Appeals’ Order in In re Exxon Mobil Corp., No. 21-8001 (D.C.

Cir. Apr. 6, 2021).

       4.      Attached hereto as Exhibit 3 is a true and correct copy of the Fourth Circuit

Court of Appeals’ Order denying a motion to stay in Mayor and City Council of Baltimore

v. BP P.L.C., No. 19-1644 (4th Cir. Oct. 1, 2019).

       5.      Attached hereto as Exhibit 4 is a true and correct copy of the U.S. District

Court for the District of Rhode Island’s Text Order denying Defendants’ Motion to Stay

Remand Order Pending Appeal in State of Rhode Island v. Shell Oil Prods. Co., No. 1:18-

cv-395-WES-LDA (Sept. 10, 2019).


                                              1
            CASE 0:20-cv-01636-JRT-HB Doc. 92 Filed 04/13/21 Page 3 of 3




       6.      Attached hereto as Exhibit 5 is a true and correct copy of the First Circuit

Court of Appeals’ Order denying Defendants’ request for a stay pending an appeal of the

district court’s remand order in State of Rhode Island v. Shell Oil Prods. Co., No. 19-1818

(1st Cir. Oct. 7, 2019).



       I declare under penalty of perjury under the laws of the State of Minnesota that the

foregoing is true and correct. Executed on April 13, 2021, in St. Paul, Minnesota.



                                           /s/   Leigh Currie




                                             2
